Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed January 27, 2022 have been received and reviewed. Claims 31-46 and 51-54 are now pending in this application.
Claim Rejections - 35 USC § 112
Claims 31-46, 51, 52 and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “or a salt, solvate, or salt and solvate thereof” is improper Markush wording because it is not in alternative form. In addition, it is unclear what is intended by “or salt and solvate.” 
The intended use of the instant compounds is as pharmaceuticals; therefore, the salt should be limited to pharmaceutically acceptable salts to exclude those salts that are not usable in pharmaceuticals (e.g., toxic salts). Language, such as , “or a pharmaceutically acceptable salt thereof” is suggested at the end of claim 31. In the dependent claims, language, such as, “The compound according to claim 31 or a pharmaceutically acceptable salt thereof” is suggested.

Claims 31-46 and 51, 52 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a pharmaceutically acceptable salt of the claimed compounds, does not reasonably provide enablement for “solvate or salt and solvate” thereof.  The specification does not enable any make the invention commensurate in scope with these claims.
Applicants have not shown how one skilled in the art can arrive at a given solvate or “salt and solvate” of the instant compounds. None of the compounds made are crystallized out as solvates or “salt and solvates.” Arriving at a given solvate is not routine experimentation because it is unpredictable. One cannot make any solvate of a compound or salt. 
	Solvates are different chemical entities, they are not just impurities included in a compound. Pharmaceutically acceptable salts are additions and therefore not the same. Additions are obvious variation “after” the compounds are obtained, thus, can be allowed with the compounds. Solvates must be obtained at the time the invention was made. If Applicants do not have the solvates at the time the invention was made, they are not in possession of them because they are unpredictable.   
Allowable Subject Matter
Claim 53 is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 11, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624